AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 16th day of June, 2009, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the "Agreement"), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Hodges Fund and the Hodges Small Cap Fund, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds and to amend the fees; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit G to the Agreement is hereby superseded and replaced with Exhibit G attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name: Michael R. McVoy Title: President Title: Executive Vice President 6/15/09 1 Exhibit G to the Professionallly Managed Portfolios Fund Accounting Servicing Agreement Name of Series Date Added Hodges Fund 11/18/2002 Hodges Small Cap Fund on or after 12/18/2007 Hodges Blue Chip 25 Fund on or after 06/15/2009 Hodges Equity Income Fund on or after 06/15/2009 Hodges Pure Contrarian Fund on or after 06/15/2009 FEE SCHEDULE EFFECTIVE: 09/01/2009 Domestic Equity Funds Complex* $130,000 minimum for 5 funds $26,000 each new fund 1.25 bp on complex assets over $400 million to $750 million .75 bp on complex assets in excess over $750 million Fees are billed monthly. *Subject to CPI increase, Milwaukee MSA. Extraordinary services – quoted separately Conversion Estimate – one month’s fee (waived) NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing service: $.15Domestic and Canadian Equities $.15 Options $.50 Corp/Gov/Agency Bonds $.80CMO's $.50 International Equities and Bonds $.80Municipal Bonds $.80Money Market Instruments $125Per fund per month - Mutual Funds Corporate Action Services - $2.00 Per corporate action Factor Services (BondBuyer) Per CMO - $1.50/month Per Mortgage Backed -$0.25/month Minimum -$300/month Advisor’s signature below acknowledges approval of the fee schedule above HODGES CAPITAL MANAGEMENT, INC. By: /s/Craig Hodges Name:Craig Hodges Title: PresidentDate:
